              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COUNTRY MUTUAL INSURANCE
COMPANY, et al.,                                 CIVIL ACTION
       Plaintiffs,
      v.                                          No. 18-3464

THE HOME DEPOT, INC.,
       Defendant.

                                   ORDER

      AND NOW, this      d ~9 day of August 2019, upon an independent review
of the record and upon consideration of Defendant's Motion for Summary

Judgment (ECF No. 24), Plaintiffs' Response thereto (ECF No. 25), and

Defendant's Reply (ECF No. 26) and after oral argument and in conjunction with

the Court's accompanying Memorandum, it is hereby ORDERED that

Defendant's Motion for Summary Judgment (ECF No. 24) is GRANTED.

Accordingly, Plaintiffs' Complaint is DISMISSED. The Clerk of Court is directed

to CLOSE this mater.

                                           BY THE COURT:
